Citation Nr: 1233923	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as back pain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the military from January 1984 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a right ankle disorder remains pending before the RO pursuant to the Veteran's request for reconsideration of that claim in light of additional evidence submitted.  See 38 C.F.R. § 3.159(b).  As such, the Board does not have jurisdiction over that claim as it is not currently on appeal, so it is referred to the RO, as the Agency of Original Jurisdiction (AOJ), for appropriate action.

And as for the claim that is presently before the Board, it requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand of the claim for a low back disorder is required to obtain a supplemental medical opinion from the VA examiner who performed the February 2010 VA examination so the Veteran is duly afforded every possible consideration.  The Board sincerely regrets the additional delay that inevitably will result.

The Veteran contends that he currently suffers from a low back disorder that began in March 1986 during active military service and became progressively worse over the next 20 years due to strain from constantly lifting heavy objects and engaging in strenuous physical training.  In February 2010, the VA examiner diagnosed mild degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine.  The February 2010 VA X-ray report lists an impression of "mild pan-lumbar degenerative disease."  With regards to etiology, however, the examiner determined the Veteran's post-service lower back pain is not caused by or a result of events noted during his military service for the reason that the types of minor injuries noted in his service treatment records (STRs) would not lead to the X-ray findings seen on the February 2010 report.  But the examiner's opinion does not account for the Veteran's statements asserting continuous symptoms of back pain throughout the remainder of his service and since discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA adjudicators cannot determine lay evidence, such as concerning continuity of symptomatology, lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  So a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements regarding this constitute sufficient evidence of the etiology of the claimed disorder).

Furthermore, the VA examiner did not address all of the etiological issues raised by the Veteran's claim.  While medical nexus evidence connecting the Veteran's current injury to a particular in-service event or injury may establish a claim for service connection, disabilities will also be service connected where the evidence shows that the current disability had its onset in service or first manifested in service.  In some cases, this may be shown by evidence demonstrating that the current disability is a subsequent manifestation of a chronic disease found in service.  See 38 C.F.R. § 3.303(b).  Or a current diagnosis may be linked to service by the continuous symptomatology of a condition where medical or lay evidence establishes a nexus between the current disability and post-service symptoms.  See id.; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Here, the Veteran's service treatment records show repeated diagnoses of lower back strain spanning multiple decades.  He has also submitted lay statements asserting that he has suffered from continuous symptoms of back pain since service, and he is competent even as a layman to make this proclamation.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a layperson is competent to report symptoms of pain and regarding matters of which he has firsthand knowledge).  Therefore, on remand, the VA examiner should provide the additional medical determinations necessary to allow the Board to properly consider all applicable theories of service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

To this end, a supplemental opinion must be obtained on remand, as the opinion rendered in February 2010 is insufficient upon which to base a decision with regards to this claim.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

(1) If possible, have the February 2010 VA examiner provide a supplemental opinion concerning the etiology of the Veteran's low back disorder.  If this examiner is not available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Whoever is designated must review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.

The previous opinions are inadequate as the RO did not direct the examiner to consider the lay evidence and address all of the relevant medical questions raised by the evidence of record and applicable laws and regulations.


Therefore, based on the review of this remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide the following requested opinions:

(a) What is likelihood (very likely, as likely as not, or unlikely) the Veteran's mild degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine incepted during his military service from January 1984 to January 2004 or, as concerning the degenerative joint disease (i.e., arthritis), in particular, within the one-year presumptive period following his discharge from service, meaning by January 2005?  In providing this opinion the examiner must consider the Veteran's assertion that he requested X-rays in service but that none were provided, the particular symptoms recorded in his service records, and his assertions regarding the severity of his pain, e.g., that the pain required 1600mg of Motrin per day, and his claim that this pain persisted throughout his service and has continued to during the years since his service, i.e., that he has experienced continuity of symptomatology.

(b) Hence, what is likelihood (very likely, as likely as not, or unlikely) that the Veteran's continuous symptomatology of low back pain since service is due to his mild degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine?

(c) Also clarify whether the Veteran currently suffers from low back strain, or specifically exclude a diagnosis of low back strain and reconcile that finding with his past 
in-service diagnoses.  


(d) Does the medical evidence indicate the Veteran's repeated diagnoses of back strain in service establish the existence of a chronic (as opposed to acute and transitory) lower back condition in service?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

To reiterate, in making this determination, the examiner must consider the Veteran's lay statements and testimony regarding his symptoms in service, continuous symptoms since service, and treatment since service.  In other words, the Veteran is competent to say he has experienced continuous symptoms like low back pain, etc., since his claimed injury in service, and the Board will have to decide whether his lay statements and testimony concerning this also are credible to ultimately have probative value since the latter is a factual, not medical, determination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If any question cannot be resolved without resort to speculation, the examiner must identify the precise facts that cannot be determined and must explain the basis for that conclusion, e.g. whether additional evidence would allow for an opinion or the limitations of medical knowledge prevent the ability to provide the requested opinion.  The examiner should also consider whether additional research into the medical literature would facilitate the requested medical determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).

The Veteran is hereby advised that failure to report for his VA examination (if it is determined another examination is needed), without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Ensure this supplemental medical nexus opinion is responsive to the determinative issue of causation, including in terms of acknowledging and addressing the Veteran's lay testimony.  If not, take corrective action.  38 C.F.R. § 4.2.


3.  Then readjudicate this claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


